Title: To James Madison from a Committee of Citizens of Muscle Shoals, ca. 15 November 1810 (Abstract)
From: Committee of Citizens of Muscle Shoals
To: Madison, James


Ca. 15 November 1810. Petitions JM on the article of the treaty between the U.S. and the Cherokee Nation reserving “a certain Tract of Land, including the western Banks of the Muscle Shoals, on the Tennessee River, in favour of John D. Chism, and sundry Indian, and White Families, at that Time, then and there residing,” which stipulated that the U.S. would extinguish the Chickasaw claims to the tract, if any, in favor of those mentioned. “A great Number of good Citizens, who have large Families,” have given “almost their all for a small Tract of Land within the said Reserve, and only taken quit-claim Titles”; they will be left with the “disagreeable alternative, of returning to the miserable State of Tenants, so oppressive … and hostile to the Rights, and Liberties of Mankind.” Petitioners further state that they have organized courts, laws, and a militia. They urge JM not to regard them as intruders or cut them off “as an insignificant Fraction of the Community” but to protect them and ignore “false and incorrect Representations” coming from “malicious Persons” residing among the Chickasaw.
